Citation Nr: 0941717	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, left knee (left knee disability).

2.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia, right knee (right knee 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1998 to March 
1999 and from January 2003 to April 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran's last VA examination was 
in December 2006.  However, an April 2007 VA treatment 
records indicates that the Veteran was referred for 
arthroscopic surgery and show a decrease in the Veteran's 
range of motion.  As surgery would impact the severity of the 
Veteran's disabilities and since his disabilities appear to 
have worsened, remand is necessary so that a new examination 
can be obtained. 

Upon review of the claims file, it appears that complete VA 
treatment records may be outstanding, as the latest VA 
records in the claims file are from 2007.  Regulations 
provide that efforts must be made to secure all private 
medical records and VA records that may exist related to the 
Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  Remand to 
obtain current and complete records is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his knee disabilities.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including VA and private treatments 
records and the statements of the 
Veteran.  The examiner should conduct a 
complete history and physical and 
assign all relevant diagnoses.  Range 
of motion should be described, 
including a description of where pain 
begins in the range of motion.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

